DETAILED ACTION

This action is in reply to the amendment filed on 01/27/2022.
Claims 4, 6, 14, and 16 have been cancelled.
Claims 1, 2, 5, 8-12, 15, and 18-20 have been amended.
Claims 1-3, 5, 7-13, 15, and 17-24 have been examined.
New claims 21-24 have been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the 101 rejections on 01/27/2022, the Applicant asserted on page 12 of the Remarks that “[a]s discussed herein, claim 1 recites technical features to resolve the technical problem of ‘a need to proactively start a smart contract.’ . . . These features enable a target smart contract to be automatically executed ‘in response to the timing start logic determining that the current time moment reaches the start moment,’ as recited in claim 1.” The Examiner found this argument persuasive as the amended independent claims recited a concrete technological feature of how the smart contract is executed using a time logic in the blockchain. Hence, the claim recites concepts that are indicative of integration into a practical application. Therefore, the Examiner withdraws the 101 rejections.
With regard to the 103 rejections filed on 01/27/2022, the Applicant rolled up claim 4 and 6 into claim 1. Furthermore, the Applicant added language to the independent claim such as “automatically starting to execute . . .” which in combination with the rolled up limitations altered the scope of the claim invention. Additionally, claims 21-24 are newly added as part of the amendment. Therefore, the 103 rejections’ arguments are moot over new ground(s) of rejections. 
Please see the 103 rejections below for further details. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 19, 2, 12, 4, 14, 3, 13, 5, 15, 7, 17, 8, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2020/0210402 A1) in view of Gonnaud et al. (US 2021/0174432 A1) in view of Coburn et al. (US 2019/0019180 A1).
Independent claims 1, 11, 19 are disclosed as below: 
(Hu, Par. [0069]) The cited portion discloses the timing logic to execute a contract (based on rules and restrictions); 
reading a time stamp of a block that is generated in the blockchain network to determine a time moment at which the block is generated (Hu, Par. [0069]) the reading of a time stamp is inherently part of the logic in order to determine the end time; 
and automatically starting to execute the program codes of the target smart contract  in response to the timing start logic determining that the a-current time  moment reaches the start moment (Hu, Par. [0069]) It is inherent that upon the rules are met, the contract is automatically started.
Hu does not disclose the following; however, Gonnaud teaches:
running, by a node of a blockchain network, a timing start logic included in a chain code (Gonnaud, Par. [0086] (i)) the blockchain starts logic, based on the current time moment, (Gonnaud, Par. [0086] steps (iii)-(v)) the cited portion discloses the timing start logic of the smart contract’s timer, 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of running a timing logic as taught by Gonnaud with the invention of executing a smart contract based on time as disclosed by Hu to better update the proxied smart contract and update the database system for the blockchain version control system to reflect logic code addresses and timing (Gonnaud, Abstract).
Hu in view of Gonnaud, however, does not disclose the following. Coburn teaches:
determining that the time moment read from the time stamp as a current time moment (Coburn, see at least Par. [0063] “The smart contract 810 can be established by a digital purveyor 840 for use in a digital transaction. The digital transaction can be one that is in the process of being executed, such as a real time or near real time transaction . . .”) The use of real time implies that time stamp occurred in current time and it is part of the coding logic; 
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of determining a start moment as taught by Gonnaud with the invention of starting a target smart contract disclosed by Hu in view of Gonnaud to better enable the smart contract with an encoded start time and real time execution (Par. [0041]).
Dependent claims  2, 12, 21 are disclosed as below: 
Hu in view of Gonnaud in view of Coburn discloses: The method, wherein the chain code records one or more of: information about the target smart contract; or information about a blockchain account with the blockchain network, the blockchain account recording information about the target smart contract. (Coburn, Par. [0040]) Blockchain account information such as digital address is disclosed in the cited portion.  
Dependent claims  3, 13, 22 are disclosed as below: 
Gonnaud in view of Coburn discloses: receiving, by the node, an information update transaction that includes contract update information of the target smart contract; and updating, by the node and according to the contract update information, the information about the target smart contract recorded in the blockchain account (Gonnaud, Par. [0086] steps vi-vii). 
Dependent claims  5, 15, 24 are disclosed as below: 
Hu in view of Gonnaud in view of Coburn discloses: The method, wherein: receiving, by the node, a moment update transaction that includes moment update information of the target smart contract; and 40updating, by the node and according to the moment update information, the start moment of the target smart contract recorded in the blockchain account (Gonnaud, Par. [0086] step ii-iii) moment update is consistent with regularly resetting time within time limit to update information
Dependent claims  7, 17 are disclosed as below: 
Hu in view of Gonnaud in view of Coburn discloses: wherein the timing start logic is configured to: obtaining a contract code of the target smart contract, and executing the contract code (Gonnaud, Par. [0086] step vii) 
Dependent claim  8 is  disclosed as below: 
Hu in view of Gonnaud in view of Coburn discloses: wherein the timing start logic is configured to: start a timer of a determined duration; after the timer expires, determine whether the current moment reaches the start moment; in response to the current moment reaching the start moment, start the target smart contract; and in response to the current moment not reaching the start moment, reset the timer (Gonnaud, Par. [0086] step vii –x) the time is reset before the time limit is reached.   
Dependent claim 23 is disclosed as below: Hu in view of Gonnaud in view of Coburn discloses: The storage medium according to claim 19, wherein the operations include: receiving, by the node, a moment update transaction that includes moment update information of the target smart contract; and 7Application No. 17/364,671 Reply to Office Action Dated October 28, 2021 updating, by the node and according to the moment update information, the start moment of the target smart contract recorded in the blockchain account (Hu, Par. [0069]) The cited portion discloses the timing logic to execute a contract (based on rules and restrictions); .  
Claims 9, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2020/0210402 A1) in view of Gonnaud et al. (US 2021/0174432 A1) in view of Coburn et al. (US 2019/0019180 A1) in further view of Wood et al. (US 2020/0111092 A1).
Dependent claims  9, 20  are disclosed as below: 
Hu in view of Gonnaud in view of Coburn discloses: the method, However, Wood teaches the following: wherein the executing the program code includes one or more of: obtaining off-chain data by using an oracle mechanism, and executing the program code to process the off-chain data; or obtaining (Wood, Par. [0043] & Par. [0175]).   
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Gonnaud in view of Coburn with the invention disclosed by Wood to better facilitate the processing and executing of the financial derivative using the distributed ledger and the smart contract (Abstract). 
Dependent claims  10, 18  are disclosed as below: 
Hu in view of Gonnaud in view of Coburn discloses: the method, However, Wood teaches the following: wherein the starting to execute the target smart contract includes: invoking the target smart contract deployed in an off-chain node by using an oracle mechanism, and receiving an execution result from the off-chain node by using the oracle mechanism (Wood, Par. [0043] & Par. [0175]).   
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Gonnaud in view of Coburn with the invention disclosed by Wood to better facilitate the processing and executing of the financial derivative using the distributed ledger and the smart contract (Abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2022